A pty
Case 1:19-cr-00176-GBD Document 37 Filed. 03/17720., Page lofi

8,
sa ay,

z,
é e

TAYLOR & COHEN LLP / fre

      
 
 
   

 

   

ing ME

"Fax (646) 439-9983“,
wwivlaylorcohenllp.comy *

March 17, 2020

By ECF and Fax . i
The Honorable George B. Daniels R -
United States District Court Judge MAp The ED
Daniel Patrick Moynihan United States Courthouse / 9 2020 ad Apri 7

500 Pearl Street 1 10urn 1) 020 Con
New York, NY 10007 am une 5 Me

Re: United States v. Eddie Mayo, 19 CR 176-02 (GBD)

 

Dear Judge Daniels: BO

I represent Eddie Mayo in the above-referenced matter under the Criminal Justice Act. 1am
writing to request a six-week adjournment of Mr. Mayo’s sentencing, which is currently scheduled for
April 7, 2020 at 10 a.m. As the Court is probably aware, Governor Cuomo said today that the
coronavirus outbreak in expected to peak in New York State in 45 days. Therefore, from now until the
beginning of May, limiting contact with others is necessary to reduce transmission of the virus.

Mr. Mayo is currently incarcerated. The offense to which he has pled guilty has a five-year
mandatory minimum sentence. Accordingly, a six-week delay in sentencing will prejudice neither Mr.
Mayo nor the government and will have a public health benefit by limiting the chance that Court
personnel, marshals, Mr. Mayo and attorneys will be exposed to the coronavirus. I have discussed this
issue with Mr. Mayo, and he supports an adjournment. The U.S. Attorney’s Office has no objection to
this request.

Accordingly, I request that the sentencing of Mr. Mayo be adjourned for approximately six
weeks until the second half of May 2020.

Respectfully submitted,

/s/
Zachary S. Taylor

cc! Mollie Bracewell, Esq.
Jarrod Schaeffer, Esq.
Assistant United States Attorneys (by ECF)

 
